Citation Nr: 1710714	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as secondary to service-connected varicose veins, chronic venous insufficiency, right lower extremity.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected varicose veins, chronic venous insufficiency, right lower extremity.

3. Entitlement to service connection for pulmonary embolism.

4. Entitlement to service connection for right ear hearing loss.

5. Entitlement to an initial rating in excess of 10 percent prior to June 7, 2007 and in excess of 30 percent thereafter for service-connected depression and dysthymic disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for hearing loss, an increased rating for depression and dysthymic disorder, and TDIU were most recently remanded by the Board in March 2014.   


FINDING OF FACT

After the appeal was certified and transferred to the custody of the Board, the Board received confirmation that the Veteran died in January 2017. 





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Social Security Administration reports that the Veteran died on January [redacted], 2017.  Notice of the Veteran's death was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110-3889, § 212, 112 Stat. 4145, 4151(2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal for entitlement to service connection for coronary artery disease is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for pulmonary embolism is dismissed.

The appeal for entitlement to service connection for right ear hearing loss is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent prior to June 7, 2007 and in excess of 30 percent thereafter for service-connected depression and dysthymic disorder is dismissed.

The appeal for entitlement to a TDIU is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


